DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 4/26/2021 (“April Resp.”). In the April Resp., claims 29-34, 36-43, and 45-48 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Previously Presented Claim Objections
The previously presented claim objections of claims 30, 36, and 38 are withdrawn in light of the claim amendments submitted with the April Resp.

Previously Presented 35 U.S.C. § 112(b) Claim Rejections
The previously presented claim rejections under 35 U.S.C. § 112(b) of claims 31, 32, 39, 40, and 43 are withdrawn in light of the claim amendments submitted with the April Resp.

Previously Presented 35 U.S.C. § 102(a)(2) Claim Rejections Using Sunell
Applicant’s argument against the previously presented rejections under 35 U.S.C. § 102(a)(2) of claims 29, 34, 36, 42, 44, and 45, have been fully considered but they are not persuasive. See April Resp. 10-13. In particular, Applicant argues that Sunell (US 2016/0278127) does not teach the claimed “resource pool” because the “‘preamble area’ of Sunell corresponds with a set of preambles, rather than a resource pool for transmitting data or preambles.” April Resp. 12. Applicant argues the Specification “explains that the claimed ‘preamble zone’ is a resource zone, where a resource in a preamble symbol a preamble, not a combination of preambles, which is different from the preambles of Sunell.” April Resp. 13. This argument is not persuasive.
Claim 1 has been amended to recite:
selecting a preamble zone combination from the resource pool, wherein a resource in a preamble symbol for transmitting a preamble sequence is divided into a plurality of preamble zones, and the preamble zone combination comprises a combination of one or more of the plurality of preamble zones.

Under a broadest reasonable interpretation (see MPEP § 2111.01), these features are interpreted as follows: “a preamble zone combination” is made of at least one of “a plurality of preamble zones”, and the “plurality of preamble zones” make up “a resource in a preamble symbol”, thus, the “preamble zone combination” is “a resource in a preamble symbol”, or is itself “a preamble symbol” having “a plurality of preamble zones”. 
Sunell teaches in Fig. 2 a process, including configuration of a preamble area, preamble selection, and transmission of a random access request with the selected preamble. See Sunell ¶¶ 65-88. The preamble area is “defined by a first random access preamble and a last random access preamble.” Id. at 67. While Applicant argues the term “preamble zone” (or “resource pool”) is somehow different than the preamble area in Sunell, the Specification does not provide any explicit or express definition of these terms that would require them to be interpreted in any particular way. As a result, the interpretation of these terms is guided by their plain meaning. MPEP § 2111.01. And because Sunell teaches a preamble area having a plurality of preambles, where each preamble is a preamble zone, the preamble area, thus, has a plurality of preamble zones and makes up a “preamble zone combination”.
For at least these reasons, Applicant’s arguments are unpersuasive.

Previously Presented Claim Rejections Under 35 U.S.C. § 103
Applicant argues the section 103 rejections over Sunell in view of various other cited prior art references of the remaining claims 30-33, 38-41, 43, and 46-48 should be withdrawn for the same reasons as above for claims 29, 34, and 42, from which claims 30-33, 38-41, 43, and 46-48 respectively depend. April Resp. 14-15. This argument is not persuasive for the same reasons as presented above with respect to Sunell, and because Applicant does not advance any other particular argument about the rejections of claims 30-33, 38-41, 43, and 46-48.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 29, 34, 36, 42, and 45 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by previously applied U.S. Pat. Appl. Publ’n No. 2016/0278127, to Sunell et al. (“Sunell”).

Regarding claim 34, Sunell teaches:
An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform (Sunell, Figs. 2, 6, the user equipment (UE) 140 has a processor 680 and at least one memory 690, where there is at least one memory with program code for causing the UE to execute various functions, ¶¶ [0053-0055], [0173-0175]): 
receiving configuration signaling from a network node to use a resource pool, wherein the apparatus transmits using contention-based transmission (Sunell, Fig. 2, steps 201, 202, ¶¶ [0066-0080], where any and/or all of the preamble areas are a resource pool, as are the areas to which the preamble areas refer, and the UE can be used in contention-based transmissions); 
selecting a preamble zone combination from the resource pool, wherein a resource in a preamble symbol for transmitting a preamble sequence is divided into a plurality of preamble zones, and the preamble zone combination comprises a combination of one or more of the plurality of preamble zones; (Sunell, Fig. 2, step 203, ¶¶ [0065-0088], a preamble area and preamble selection are sent and made, the preamble area is “defined by a first random access preamble and a last random access preamble,” (Sunell, ¶ [0067]) and since “a preamble zone combination” is made of at least one of “a plurality of preamble zones”, and the “plurality of preamble zones” make up “a resource in a preamble symbol”, the “preamble zone combination” is “a resource in a preamble symbol”, or is itself “a preamble symbol” having “a plurality of preamble zones,” such as the preamble area in Sunell); and 
transmitting a preamble to the network node using the selected preamble zone combination, wherein a preamble sequence index is used to identify the apparatus (Sunell, Fig. 2, step 204, ¶¶ [0085-0088], there is a preamble sequence index associated with the selected preamble and that is also used to identify the UE, see ¶¶ [0029], [0060-0064]).

Regarding claim 36, which depends from claim 34, Sunell further teaches “the preamble zone combination is configured to expand a sample space of preamble signatures.” Sunell, ¶¶ [0008-0010], since additional UE types are included, the standard for random access is expanded in Sunell by way of the preamble areas, which necessarily expands the number of possible preamble signatures for use.

Regarding claim 29, there is recited a method with steps virtually identical in scope to the functions performed by the UE of claim 34. As a result, claim 29 is rejected as anticipated by Sunell under section 102(a)(2) for the same reasons as were presented above in the rejection of claim 34.

Regarding claim 42, Sunell teaches:
An apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform (Sunell, Figs. 2, 4, network node 111 has a processor 480 and at least one memory 490, where there is at least one memory with program code for causing the network node to execute various functions, ¶¶ [0049-0051], [0128-0130]): 
configuring a user equipment to use a resource pool, wherein the configuring comprises transmitting signaling to the user equipment, and the user equipment transmits using contention-based transmission (Sunell, Fig. 2, steps 201, 202, ¶¶ [0066-0080], where any and/or all of the preamble areas are a resource pool, as are the areas to which the preamble areas refer, and the UE can be used in contention-based transmissions); 
identifying the user equipment by detecting a preamble sequence index, wherein a resource in a preamble symbol for transmitting a preamble sequence is divided into a plurality of preamble zones, and the preamble zone combination comprises a combination of one or more of the plurality of preamble zones (Sunell, Fig. 2, step 205, ¶¶ [0089-0091], there is a preamble sequence index associated with the selected preamble and that is also used to identify the UE, see ¶¶ [0029], [0060-0064], and ¶¶ [0065], [0067], [0081-0088], a preamble area and preamble selection are sent and made, the preamble area is “defined by a first random access preamble and a last random access preamble,” (Sunell, ¶ [0067]) and since “a preamble zone combination” is made of at least one of “a plurality of preamble zones”, and the “plurality of preamble zones” make up “a resource in a preamble symbol”, the “preamble zone combination” is “a resource in a preamble symbol”, or is itself “a preamble symbol” having “a plurality of preamble zones,” such as the preamble area in Sunell); and 
(Sunell, Fig. 2, steps 204-207, ¶¶ [0085-0097], the random access procedure is to establish a connection for subsequent communication from the UE, such as through a contention-based procedure, see ¶¶ [0013], [0016], [0019], [0024]).

Regarding claim 45, which depends from claim 42, Sunell further teaches “configuring the user equipment to use the resource pool comprises transmitting radio resource control signaling from a base station or an evolved Node B.” Sunell, Fig. 2, steps 201-202, ¶¶ [0065-0079], [0178].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 30, 31, 38, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Sunell in view of previously applied U.S. Pat. Appl. Publ’n No. 2016/0309519, to Quan et al. (“Quan”), both of which are in the same field of endeavor as the claimed invention.

Regarding claims 30 and 38, which depend from claims 29 and 34, respectively, Sunell does not teach the additionally recited limitations, which are virtually identical in each of claims 30 and 38. Quan remedies this deficiency and teaches “transmitting the preamble to the network node comprises using the preamble zone combination to identify a hybrid- automatic-repeat-request process identifier.” Quan, Figs. 2, 3, ¶¶ [0004], [0155]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a hybrid automatic repeat request process identifier during a random access procedure, as in Quan, with the random access procedure of Sunell so See Quan, ¶ [0004], [0152-0155].

Regarding claims 31 and 39, which depend from claims 29 and 34, respectively, Sunell does not teach the additionally recited limitations, which are virtually identical in each of claims 31 and 39. Quan remedies this deficiency and teaches “transmitting the preamble to the network node comprises using the preamble zone combination to indicate a setting of resource granularity and modulation and coding scheme level.” Quan, Figs. 2, 3, ¶¶ [0004], [0155]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a possible setting of resource granularity and modulation and coding scheme level during a random access procedure, as in Quan, with the random access procedure of Sunell so that the UE may properly configured and schedule a random access preamble message for use by the base station in identifying the message from that particular UE. See Quan, ¶ [0004], [0152-0155].

Regarding claim 43, which depends from claim 42, Sunell does not teach the additionally recited limitations. Quan remedies this and teaches “the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to identify a hybrid-automatic-repeat-request process identifier, or a setting of resource granularity and modulation and coding scheme level, using the preamble zone combination.” Quan, Figs. 2, 3, ¶¶ [0004], [0155]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify a hybrid automatic repeat request process identifier or a possible setting of resource granularity and modulation and coding scheme level during a random access procedure, as in Quan, with the random access procedure of Sunell so that the UE may properly configured and schedule See Quan, ¶ [0004], [0152-0155].

Claims 33, 41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sunell in view of previously applied U.S. Pat. Appl. Publ’n No. 2017/0290040, to Dinan, both of which are in the same field of endeavor as the claimed invention.

Regarding claims 33, 41, and 48, which depend from claims 29, 34, and 42, respectively, Sunell does not teach the additionally recited limitations, which are of virtually identical scope in each of claims 33, 41, and 48. Dinan remedies this and teaches “indicating an end of contention- based access,” as recited in claim 33, “the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to indicate an end of contention-based access,” as recited in claim 41, and “the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to receive an indication that indicates an end of contention-based access,” as recited in claim 48. Dinan, ¶¶ [0133-0134]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine signaling an end of a contention-based access window, as in Dinan, with the system of Sunell so that multiple entities may coexist and share the same wireless medium in a fair way. See Dinan, ¶ [0133].

Claims 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sunell in view of previously applied U.S. Pat. Appl. Publ’n No. 2018/0359790, to Ingale et al. (“Ingale”), both of which are in the same field of endeavor as the claimed invention.

Regarding claims 37 and 46, which depend from claims 34 and 42, respectively, Sunell does not teach the additionally recited limitations, which are of virtually identical scope in each of claims 37 and 46. Ingale remedies this and teaches “receiving the configuration signaling comprises receiving a location, a periodicity, an offset, and a frequency domain location of the resource pool,” as recited in claim 37, and “configuring the user equipment to use the resource pool comprises indicating a location, a periodicity, an offset, and a frequency domain location of the resource pool, to the user equipment,” as recited in claim 46. Ingale, ¶ [0044], on page 6 of the disclosure, about half way down the left column, starting, “In an embodiment of the present disclosure, the PRACH configuration also includes the PRACH time slot, the PRACH bandwidth, the PRACH Frequency Offset with respect to lowest indexed resource block of UL bandwidth, the preamble repetition period or UL beam sweeping period, the number of UL fixed beam and other information like the periodicity of PRACH opportunity, power ramping step-size, timers used during random access procedure.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the configuration information of Ingale with the system of Sunell to allow a UE to perform access to the wireless medium and communicate data. See Ingale, ¶¶ [0009-0011], [0044].

Claims 32, 40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sunell in view of previously applied C. Karupongsiri, K. S. Munasinghe and A. Jamalipour, "A hybrid Random Access method for smart meters on LTE networks," 2016 IEEE Wireless Communications and Networking Conference, Doha, Qatar, 3-6 April 2016, pp. 1-6, (hereinafter “Karupongsiri”), both of which are in the same field of endeavor as the claimed invention.

Regarding claims 32, 40, and 47, which depend from claims 29, 34, and 42, respectively, Sunell does not teach the additionally recited limitations. Karupongsiri remedies this and teaches “indicating a Karupongsiri, § 2.B Related Research indicates that a key performance indicator, such as indicating the need for emergency communication, would be indicated to or by all sensors in the network; and § 5.B. SM Latency indicates that preambles may be classified in levels associated with a particular packet latency. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine indicate a key performance indicator, such as an emergency communication designation, and correlate preambles with packet latency, to allow communications that need to be transmitted and received, such as in an emergency situation, to have as little delay as possible, as indicated by the number of preambles available for use. Id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 10,568,142 describes a PRACH process.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413.  The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA KADING/               Primary Examiner, Art Unit 2413